                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

THOMAS M. MCGWIN,

                       Plaintiff,

       v.                                                    Case No. 18-C-1106

SPEED INVESTMENTS LLC,

                       Defendant.


                                    ORDER STRIKING ANSWER


       On July 18, 2018, Plaintiff Thomas M. McGwin commenced this action, alleging that

Defendant Speed Investments LLC, a limited liability company, violated the Fair Debt Collection

Practices Act and the Wisconsin Consumer Act. Speed Investments LLC failed to timely file an

answer or other responsive pleading, and the Clerk entered an entry of default on August 23, 2018.

On September 10, 2018, Matt Mikkelsen, Speed Investments LLC’s registered agent, filed a “pro

se” answer on behalf of Speed Investments LLC. “[A] limited liability company, like a corporation,

cannot litigate pro se or be represented in the litigation by a nonlawyer.” 1756 W. Lake St. LLC v.

Am. Chartered Bank, 787 F.3d 383, 385 (7th Cir. 2015); General L.R. 83(e). Because Mikkelsen

is not an attorney, he cannot represent Speed Investments LLC in this matter.

       IT IS THEREFORE ORDERED that Mikkelsen’s answer to the complaint (ECF No. 8)

is STRICKEN.

       Dated this 24th day of October, 2018.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, Chief Judge
                                                     United States District Court
